ORDER OF PUBLIC REPRIMAND
On July 30, 1990, a Report of the Disciplinary Board and Report, Findings and Recommendations of the Hearing Panel were filed in this matter.
Subsequently on September 14, 1990, a Petition signed by Mary Norum Hoberg, Special Disciplinary Counsel; a Stipulation to Issue Public Reprimand signed by Ms. Hoberg and Mr. H.H. Galloway, Respondent Attorney; and Affidavit of H.H. Galloway were filed. The parties requested this Court to enter an Order publicly reprimanding Respondent Attorney, H.H. Galloway.
A Petition to Order Costs and Affidavit of Ms. Hoberg regarding costs were subsequently filed September 18, 1990.
After consideration, the Supreme Court accepted the Petition and Stipulation, and
ORDERED, that H.H. Galloway, a member of the Bar of the State of North Dakota, be publicly reprimanded.
IT IS FURTHER ORDERED, that Mr. Galloway pay costs in the amount of $421.71.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice